 



Exhibit 10.17
(SIRION THERAPEUTICS LOGO) [g03213g0321302.gif]

     
Date:
  April 25, 2006
To:
  William Stringer
From:
  Barry Butler
Subject:
  Offer letter

As we discussed, I would like to offer you the position of Vice President of
Manufacturing and Compliance of Sirion Therapeutics, Inc. You will report
directly to the CEO. We anticipate a start date of May 15, 2006.
The base salary of the position will be $12,500 per month ($150,000 per year).
The position includes full health insurance benefits for your family (currently
administered by Aetna HMO), prescription drug coverage, base dental insurance,
base vision insurance, and life insurance equal to one times base salary. You
may purchase additional benefits and upgrades at your own expense. You will
receive 4 weeks of vacation per calendar year and standard paid company
holidays.
As a Vice President, you will participate in the Executive bonus plan that will
be implemented following the closing of the next financing round.
Finally, you will participate in the employee stock option plan that will be
implemented following the next round of financing. The target level of ownership
control represented by the options is $150,000 (currently estimated at 20,000
options with an exercise price of $7.50).
We look forward to having you join our team.
Best Regards,
-s- Barry Butler [g03213g0321303.gif]
Barry Butler,
Chief Executive Officer
3110 Cherry Palm Drive, Suite 340 • Tampa, FL • 33619 • Phone: (813) 496-7325 •
Fax: (813) 496-7328 • www.siriontherapeutics.com

 